DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/12/22 has been entered.
 	Claims 1 and 4-15 are pending, wherein claims 12-15 remain withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the cooling parameter" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  Note that claim 1 was reworded to remove the phrase “a cooling parameter” and refers instead to a cooling power profile.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 9-10 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 9 recites the limitation of “operating the measuring unit for detecting the rolled-product property downstream of the rolling mill with respect to a running direction of the rolled product in the combined casting/rolling installation.”
This limitation is already required in independent claim 1.  Note that claim 1, lines 11-13 requires “operating the measuring unit for detecting a rolled-product property” and that in lines 30-31, 
Note that the rolled product-property that is detected by the measuring unit is a temperature profile of the rolled product (14-15), and that the rolling mill is a blooming mill (lines 27-29), thus being between the blooming mill and a further rolling mill (finishing mill) would be downstream of the rolling mill.

Claim 10 recites the limitation of “further comprising the rolling mill is a blooming mill and the combined casting/rolling installation has a further rolling mill, wherein the further rolling mill is a finishing mill” which is already recited in amended independent claim 1 (lines 27-29).  Claim 10 additionally recites the limitation of “detecting the rolled strip between the rolling mill and the further rolling mill by the measuring unit.”  This limitation is already required in independent claim 1, as independent claim 1 detects the temperature profile with respect to a running direction of the rolled product between the blooming mill and the finishing rolling mill (claim 1 lines 30-31).  Note that the temperature profile is detected by the measuring unit (claim 1 lines 14-15).
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1 and 4-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Flick et al (US 2009/0049882, cited in IDS filed 5/01/19) in view of Plociennik et al (US 2009/0095438, previously cited), Baumgartel (US 2010/0132426, cited in PTO-892 mailed 10/15/21), and Hohenbichler (US 2012/0067095, previously cited).
Regarding claim 1, Flick et al teaches a method for operating a combined casting/rolling installation (abstract) comprising:
operating a casting machine of the combined casting/rolling installation for producing a cast product (paragraph [0066-0067], figs 1-2, casting device 1), the casting machine having a mold (paragraph [0003-0004], [0067], casting rolls) having a primary cooling device (paragraph [0039], cooling device for zoned thermal influencing of the casting roll barrel), the cast product exiting the mold and passing through to the rolling installation (fig 1-2, paragraph [0067], discharged vertically downwards from a casting gap formed by the casting rolls and side plates, after the strip has been diverted into a horizontal direction, the steel strip is subjected to a reduction in thickness in a rolling installation); and
then operating a rolling mill of the combined casting/rolling installation to produce a rolled product from the cast product (figs 1-2, rolling stand 11 of rolling installation 6);
wherein the combined casting/rolling installation has a control device with a measuring unit (figs 1-2, temperature measuring device 13a) and a controller (figs 1-2, evaluation device 20 formed by a CPU);
operating the measuring unit for detecting a rolled-product property for generating a measurement signal dependent on the rolled-product property and transmitting the measurement signal to the controller (paragraph [0073-0074], temperature profiles recorded by the temperature-measuring devices input into a mathematical model in the evaluation device);

in order to influence the homogeneity of the material/surface properties of the rolled product in its width direction (paragraph [0010-0012], to produce a high-quality hot rolled metal strip having a comparable profile of properties, encompasses the homogeneity of the metal strip produced, in particular the mechanical properties of the metal strip in the transverse and longitudinal directions and through-out the entire production), using the measurement signal from the controller to generate a control signal for the casting machine with a control algorithm and transmitting the control signal to the casting machine (paragraph [0073-0074], mathematical model develops an optimum control strategy and generates corresponding control signals, paragraph [0053], evaluation device connected to actuating devices, casting roll adjustment devices, heating/cooling devices for zoned thermal influencing of casting roll barrel, etc).
Flick et al is quiet to the casting machine having a guiding system with a secondary cooling device, the cast product exiting the mold and passing through the guiding system; and that the control signal setting a cooling power profile in the width direction of the rolled product; cooling the cast product with the secondary cooling device based on the control signal.
Plociennik et al discloses a continuous casting process (abstract), recognizing great importance is attached to the cooling of the metal strip after it emerges from the mold (paragraph [0003]).  To achieve optimum temperature management of the cast metal strip, dynamic spraying in the form of the distribution of water and pressure over the width and length of the strand is functionally controlled (paragraph [0005]).  In addition to cooling, from the standpoint of process engineering, it is important to keep the degree of scaling as low as possible (paragraph [0006]).  Plociennik et al teaches a continuous 
In view of the teachings of Plociennik et al, it would have been obvious to one of ordinary skill in the art, to modify Flick et al as to include a vertical strand guide comprising the guide rollers for guiding the metal strip downward and for bending the metal strip.  It would have been obvious to one of ordinary skill in the art to modify Flick to include the secondary cooling process as taught in Plociennik, such as cooling with cooling nozzles where individual or groups of nozzles can be turned on/off for avoiding undercooling of edge regions of the strip (note that the varying distribution over the width meets the limitation of a cooling power profile), as Flick et al recognizes drawbacks in the prior art flatness values due to temperature fluctuations of the cast metal strip as it emerges from the casting rolls (paragraph [0007]) as well as high roughness of the metal strip caused by the casting operation and 
The combination of Flick and Plociennik et al teach a controller (Flick, evaluation device, such as a CPU) and a secondary cooling process (Plociennik et al, secondary cooling with cooling nozzles with a varied distribution of water across the width), but is quiet as to whether the control signal sets the cooling power profile; and that the cooling with the secondary cooling device is based on the control signal.
Baumgartel et al teaches influencing the temperature distribution over the width of a slab, wherein at least one cooling device is provided that features nozzles for applying a cooling medium, wherein the nozzles are arranged and/or actuated in such a way that the cooling medium is applied, in particular, at positions at which an elevated temperature is determined (abstract).  A purposeful activation of the nozzles is promoted by means of at least one measuring sensor that determines the widthwide temperature distribution of the slab or strip (paragraph [0016]).  The upper illustration of Figure 7 shows a temperature distribution of a strip (paragraph [0053]) and the dot-dash lines represent a target temperature distribution (paragraph [0053]).  The lower illustration of Figure 7 shows the quantity of the cooling medium sprayed on the strip (paragraph [0054], thus showing a cooling power profile).  The control unit (96) controls the strip cooling devices (95) based on the data of the temperature sensors (94, paragraph [0080], fig 14) and input variables for determining the cooling medium distribution (paragraph [0079]-[0080]).
It would have been obvious to one of ordinary skill in the art to control the secondary cooling process of the combination based on the cooling power profile, as Baumgartel et al teaches of controlling the cooling medium distribution based on positions at which elevated temperatures is determined, and that the temperature of the strip and its temperature distribution play a decisive role 
	The combination is quiet to the rolling mill is a blooming mill and the combined casting/rolling installation comprising a further rolling mill, wherein the further rolling mill is a finishing mill; the method further comprising: detecting the temperature profile with respect to a running direction of the rolled product between the blooming mill and the finishing mill.
Hohenbichler et al teaches a combined casting and rolling plant comprising a device for preparing hot-rolling stock (fig 1, paragraph [0016]).  The rolling stock is prepared optimally for a subsequent rolling process (paragraph [0025]).  Hohenbichler et al teaches a pre-rolling train (5) and a final rolling train (16), where the temperature profile measuring instrument (15) is between the pre-rolling train (5) and final rolling train (16).
In light of the teachings of Flick et al who suggests multiple temperature measuring devices 13, 13a, 13b that can record the strip temperature throughout the process (fig 1), it would have been obvious to one of ordinary skill in the art to modify the combination, to include a pre-rolling train and a final rolling train and to detect the temperature profile between the rolling trains in the fashion of Hohenbichler, so as to optimally prepare the rolling stock to be at the correct temperature for the subsequent rolling process so that a high quality rolling product is ensured (Hohenbichler, paragraph [0025]).

	Regarding claim 4, the combination teaches setting of the cooling parameter comprising a setting of the position of one or more cooling nozzles of the secondary cooling device of the casting machine in relation to the cast product (Plociennik, paragraph [0013], adjustment of different distances between the cooling devices and the metal strip, paragraph [0038]-[0040], cooling devices have a 

Regarding claim 5, the combination teaches the cast product generated by the casting machine is a metal strand (Flick, fig 1-2, paragraph [0067], cast steel strip).

Regarding claim 6, the combination teaches the rolled product generated by the rolling mill is a metal strip (Flick, paragraph [0002], hot strip thickness following the rolling deformation is between 0.3 and 4 mm).

Regarding claim 7, the combination teaches continuously operating the combined casting/rolling installation for causing the rolled product generated by the combined casting/rolling installation to be a continuously rolled metal strip (Flick, figs 1-2 show continuously casting, rolling, and winding of the strip).

	Regarding claim 8, the combination teaches generating the rolled product by a hot rolling process (Flick, paragraph [0002], producing a hot rolled steel strip, figs 1-2, note strip heater 12 upstream of rolling stand 11).

Regarding claim 9, the combination teaches operating the measuring unit for detecting the rolled-product property downstream of the rolling mill with respect to a running direction of the rolled product in the combined casting/rolling installation (Flick, figs 1-2, temperature sensor 13a is downstream of rolling stand 11).



	Regarding claim 11, the combination teaches of determining the actual value of the rolled-product property by the controller using the measurement signal (Flick, paragraph [0073]), but is quiet to the control signal being dependent on a deviation between a setpoint value and the actual value of the rolled product property.
	Hohenbichler et al teaches a combined casting and rolling plant comprising a device for preparing hot-rolling stock (fig 1, paragraph [0016]).  The rolling stock is prepared optimally for a subsequent rolling process (paragraph [0025]).  The temperature profile of the descaled rolling stock is recorded by means of a temperature profile measuring instrument and delivered to a controller (paragraph [0026]).  With the aid of a control rule and by taking a setpoint temperature profile into account, the controller determines a plurality of control parameters which are delivered to a plurality of control components, so as to influence the temperature profile of the rolling stock very deliberately over the width direction, which in turn has a very advantageous effect on the quality of the resulting rolling stock, particularly in the edge or side regions (paragraph [0026]).
	In view of the teachings of Hohenbichler et al, it would have been obvious to one of ordinary skill in the art to modify the control process of the combination, so as to be dependent on a deviation between a setpoint temperature profile and the actual measured temperature profile, in order to .

Response to Arguments
Applicant's arguments filed 12/17/21 have been fully considered but they are not persuasive.
Applicant argues, on p.9 of the Remarks, that Flick is concerned with controlling the cast parameters at the casting rolls, which perform primary cooling (as the claimed mold).  Thus, applicant argues that Flick does not disclose or suggest that “the control signal setting a cooling power profile in the width direction of the rolled product; cooling the cast product with the secondary cooling device based on the control signal.”
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The current rejection of the claims is based on a combination of Flick, Plociennik, Baumgartel, and Hohenbichler.  Flick teaches a controller (evaluation device, such as a CPU), which is connected via signal lines for transmitting control variables, to actuating devices, including cooling devices (albeit for the casting rolls).  Flick is quiet to secondary cooling.  Plociennik teaches a secondary cooling device, where the flow rate can be varied across the width by turning individual groups of nozzles on or off.  Baumgartel teaches influencing the temperature distribution over the width of a strip or slab (abstract) via cooling nozzles that are arranged or actuated in such a way that cooling medium is applied at positions at which an elevated temperature is determined (abstract), and that a control unit controls the strip cooling devices based on the data of the temperature sensors (paragraph [0079-0080]).
KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421, 82 USPQ2d 1385, 1397 (2007). "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." Id. at 420, 82 USPQ2d 1397. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at 418, 82 USPQ2d at 1396.  The "hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art." Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988).  See MPEP 2141.03(I).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACKY YUEN whose telephone number is (571)270-5749. The examiner can normally be reached 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

/JACKY YUEN/
Examiner
Art Unit 1735



/KEVIN E YOON/Primary Examiner, Art Unit 1735